Citation Nr: 1438916	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to payment of VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The appellant served on active duty from November 1989 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The appellant testified at a hearing before a before a Decision Review Officer of the RO in January 2013.  A transcript of the hearing is of record.

The record before the Board consists of the appellant's paper claims file and electronic records within Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

The appellant contends that his bad conduct discharge was a mistake and should not be a bar to VA benefits.  The question on appeal requires VA to review his service personnel records to determine the nature of the offense which resulted in the bad conduct discharge.  Significantly, other than the appellant's DD 214 Certificate of Release or Discharge from Active Duty, no service personnel records have been obtained.  In August 2012, VA submitted a request to obtain all the appellant's service records.  In April 2013, a response was received that indicated a complete copy of the appellant's records including the facts and circumstances surrounding his discharge was on microfiche and was being mailed.  Significantly, the only records from the appellant's active duty service which were received by the RO were his service treatment records.  His service personnel records have not been received.  There is no indication in the record that the appellant's service personnel records are unavailable.  This evidence must be associated with the record if possible.  Attempts must be made to obtain this evidence unless it is determined that the evidence cannot be obtained.  In such a case, the appellant must be informed of this fact.  

The Board notes that, under 10 U.S.C.A. § 1552 and 38 C.F.R. § 3.12(e), the action of a Board for Correction of Military Records granting an honorable discharge or a discharge under honorable conditions is final and conclusive on VA.  Such action by a Board sets aside certain prior bars to VA benefits.  Review of the evidence of record reveals that, in February 2012, the appellant submitted a DA Form 149, Application for Correction of Military Record under Title 10 U.S.C. § 1552, to the RO.  A September 2012 letter from the RO to the appellant indicates that VA forward the appellant's DA Form 149 to the Board for Correction of Naval Records.  The record does not currently indicate whether there has been any correction of the appellant's naval records by any Navy Board.  On remand, a copy of any such decision should be obtained and added to the evidence of record.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain copies of all available service personnel records not already of record.  Development to obtain the records should continue until the records are received or it is determined that further efforts to obtain the records would be futile.  All attempts to procure the records should be documented if the requested records are not received.  If the records cannot be obtained, the appellant must be informed of this fact and requested to submit a copy of any pertinent records in his possession.

2.  Obtain copies of all available records associated with the appellant's request to change the character of his discharge at the Board for Correction of Naval Records.  All attempts to procure those records also should be documented if the records are not obtained.  If the records cannot be obtained, the appellant must be informed of this fact and requested to submit a copy of any pertinent records in his possession.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



